DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 7,630,065 to Suzuki et al. (hereinafter Suzuki).
Regarding claim 1, Suzuki discloses an adapter optical system configured to guide reflection light reflected by an object (specimen 101, Fig. 28) and passing through an imaging lens (objective 102, Fig. 28) to a predetermined optical component (lenses 103 and 104, Fig. 28), the adapter optical system comprising: a first lens unit (demagnifying lens 104, Fig. 28; col. 1, ln. 63-col. 2, ln. 13) removably disposed (“when the lens 104 is not disposed”; col. 1, ln. 63-col. 2, ln. 13) at a position where the reflection light passing through the imaging lens enters and constituting an image-side telecentric optical system (“forms an imaging optical system telecentric as a whole at the image side”, Fig. 28; col. 1, ln. 63-col. 2, ln. 13); and a second lens unit (imaging lens 103, Fig. 28) disposed at a position where the reflection light passing through the imaging lens (objective 102, Fig. 28) or the first lens unit enters and constituting a finite correction optical system or an infinity correction optical system in combination with the optical component (telecentric optical system disclosed as having an exit pupil at infinity; Fig. 28; col. 1, ln. 63-col. 2, ln. 30).
Note: The phrasing “a first lens unit … constituting an image-side telecentric optical system” is interpreted to define the first lens unit as an element of a system that demonstrates telecentricity on an image-side.  The claim is not worded to limit the first lens unit as itself being telecentric in a region between the image-side of the first lens unit and the second lens unit, for example.
Regarding claim 2, Suzuki discloses the second lens unit constitutes an object-side telecentric optical system (Fig. 28; abstract & col. 1, ln. 63-col. 2, ln. 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 7,630,065 to Suzuki et al. (hereinafter Suzuki) in view of US Pat. No. 10,171,725 to Nahum et al. (hereinafter Nahum).
Regarding claim 3, Suzuki discloses an optical system configured to guide reflection light reflected by an object (specimen 101, Fig. 28) and passing through an imaging lens (objective 102, Fig. 28) to a predetermined optical component (lenses 103 and 104, Fig. 28), the adapter optical system comprising: a first lens unit (demagnifying lens 104, Fig. 28; col. 1, ln. 63-col. 2, ln. 13) removably disposed (“when the lens 104 is not disposed”; col. 1, ln. 63-col. 2, ln. 13) at a position where the reflection light passing through the imaging lens enters and constituting an image-side telecentric optical system (“forms an imaging optical system telecentric as a whole at the image side”, Fig. 28; col. 1, ln. 63-col. 2, ln. 13); and a second lens unit (imaging lens 103, Fig. 28) disposed at a position where the reflection light passing through the imaging lens (objective 102, Fig. 28) or the first lens unit enters and constituting a finite correction optical system or an infinity correction optical system in combination with the optical component (telecentric optical system disclosed as having an exit pupil at infinity; Fig. 28; col. 1, ln. 63-col. 2, ln. 30).
Suzuki discloses the claimed invention as cited above though does not explicitly disclose a focal length variable optical system comprising a liquid resonant focal length variable lens.
Nahum discloses a focal length variable optical system comprising a liquid resonant focal length variable lens (col. 14, ll. 27-57).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a variable focal lens as taught by Nahum with the system as disclosed by Suzuki.  The motivation would have been to achieve a “best focus condition” (col. 14, ll. 39-57).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872